

RUBY TUESDAY, INC.
SEVERANCE PAY PLAN




Section 1
Establishment of the Plan


1.1           Purpose.  The purpose of the Plan (as defined below) generally is
to provide severance benefits under the circumstances described below to
Eligible Employees (as defined below) in the event that their employment is
involuntarily terminated by the Employer (as defined below) because business
conditions require the Layoff (as defined below) of one or more affected
Eligible Employees.  This Plan is designed to ease a difficult event for such
Eligible Employees by providing temporary replacement income.  The receipt of
severance benefits under this Plan is subject to all of the conditions and
restrictions set forth below.  The Plan is not intended to provide any benefits
to employees who quit, resign or retire voluntarily, accept another position
with the Company or any of its Affiliates (as defined below), or who are
otherwise discharged involuntarily (including, but not limited to, performance
reasons, violations of company policy, or unlawful conduct) other than due to a
Layoff (as defined below).


1.2           Type of Plan.  This Plan is intended to constitute an employee
welfare benefit plan within the scope of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and, more specifically, a
severance pay plan within the scope of Department of Labor Regulations
Section 2510.3-2(b) and an unfunded welfare plan maintained for the purpose of
providing benefits for a select group of management or highly compensated
employees within the meaning of Department of Labor Regulations Section
2520.104-24, and is to be interpreted in a manner consistent with such
provisions.
   
1.3           Effective Date.  The effective date of this amendment and
restatement of the Plan is July 21, 2010, although its provisions shall apply
only to qualifying Layoffs occurring on and after January 5,
2011.                   

Section 2
Definitions


2.1           “Affiliate” means any entity which is controlling, controlled by,
or under common control with the Company, as determined by the Company in its
sole discretion.


2.2           “Agreement for Separation of Employment” means an agreement, in
the form prescribed by the Plan Administrator, which provides for (a) the terms
of the Layoff; (b) post-employment restrictions on the competitive activities of
the Eligible Employee; and (c) the release and discharge of the Company and
related persons and entities from any and all actions, suits, proceedings,
claims, demands or causes of action, in any way directly or indirectly related
to or connected with the Eligible Employee's employment with the Employer or the
Termination of Employment with the Employer, including but not limited to,
claims relating to discrimination in employment.


 
 

--------------------------------------------------------------------------------

 
 
2.3           “Board of Directors” means the Board of Directors of the Company.


2.4           “Cause” means the occurrence of any of the following reasons for
the discharge or other involuntary termination of an Eligible Employee of his or
her employment with the Employer:


(a)           willful refusal by an Eligible Employee to follow a lawful
direction of any superior officer of the Company or an Affiliate, provided the
direction is not materially inconsistent with the duties or responsibilities of
the Eligible Employee’s position;


(b)           sustained performance deficiencies which are communicated to the
Eligible Employee in writing as part of formal performance reviews and/or other
written communications from any superior officer of the Company or an Affiliate;


(c)           misconduct by the Eligible Employee, including, but not limited to
fraud, intentional violation of or negligent disregard for the rules and
procedures of the Company or an Affiliate (including a violation of any business
code of conduct maintained by the Company or an Affiliate), dishonesty,
insubordination, theft or other illegal conduct, violent acts or threats of
violence, or unauthorized possession or use of  controlled substances on the
property of the Company or an Affiliate, or any other terminable offense under
the policies and practices of the Company or an Affiliate;


(d)           intentional disclosure by the Eligible Employee to an unauthorized
person of confidential information or trade secrets of the Employer, the Company
(if different) or any Affiliate;


(e)           any act by the Eligible Employee of fraud against, material
misappropriation from, or significant dishonesty to either the Company or an
Affiliate;


(f)           conviction by the Eligible Employee of a felony;


(g)           a material breach of any agreement with the Company or an
Affiliate to which an Eligible Employee is a party, provided that the nature of
such breach shall be set forth with reasonable particularity in a written notice
to the Eligible Employee who shall have ten (10) days following delivery of such
notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Plan Administrator or its delegatee, susceptible to
a cure; or


(h)           any other involuntary or constructive termination of an Eligible
Employee’s employment that does not constitute a Layoff;


For purposes of the Plan, the determination of whether a discharge or other
release from employment is for Cause will be made by the Plan Administrator, in
its sole and absolute discretion, and such determination will be conclusive and
binding on the affected Employee.


2.5           “Code” means the Internal Revenue Code of 1986, as amended, and as
construed and interpreted by valid regulations and rulings issued thereunder.


 
2

--------------------------------------------------------------------------------

 
 
2.6           “Company” means Ruby Tuesday, Inc., a Georgia corporation, and any
successor thereto.


2.7           “Eligible Employee” means an Employee who, as of the Layoff Date:


(a)           is employed in an employment classification with the title or
Senior Vice President or above;


(b)           does not have a personal services contract with the Company or an
Affiliate; and


(c)           has not previously agreed either orally or in writing to waive
eligibility for this Plan, as determined by the Plan Administrator based on
Employer records.


2.8           “Employee” means a common law employee of an Employer, as
reflected on the Employer’s payroll records, excluding (a) employees classified
or reclassified by an Employer as intermittent, temporary, seasonal, project or
occasional; (b) persons classified by an Employer as independent contractors,
regardless of how such employees may be classified or reclassified by any
federal, state, or local, domestic or foreign, governmental agency or
instrumentality thereof, or court; (c) expatriate employees; and (d) employees
covered by a collective bargaining agreement, unless the collective bargaining
agreement provides for participation in the Plan.


2.9           “Employer” means the Company and each Affiliate that the Company
shall from time to time designate as an Employer for purposes of the Plan.


2.10           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and as construed and interpreted by valid regulations and
rulings issued thereunder.


2.11           “Layoff” means (a) the involuntary Termination of Employment of
an Eligible Employee from the Employer due to (i) the elimination of an
employment position by the Employer due to duplicative or unnecessary positions
or an announced program to reduce the size of the Employer’s workforce (other
than an announced plan to reduce the size of the Employer’s workforce due to a
decline in the census at a facility or location or the termination of a contract
for services at a facility or location); or (ii) an announced plan of corporate
downsizing or a reduction in force or job elimination (other than an announced
plan to reduce the size of the Employer’s workforce due to a decline in census
at a facility or location or the termination of a contract for services at a
facility or location); provided, however, that in no event will an involuntary
termination of employment be considered a Layoff if the involuntary termination
of employment is due to Cause; (b) voluntary Termination of Employment of an
Eligible Employee from the Employer due to the material reduction of the
Eligible Employee’s annual base salary or annual rate of bonus potential
(determined as a percentage of annual base salary) which is not otherwise part
of a program of base salary or bonus potential reductions applicable to one or
more other Eligible Employees; and (c) the Termination of Employment of an
Eligible Employee by mutual agreement with the Employer.


 
3

--------------------------------------------------------------------------------

 
 
2.12           “Layoff Date” means an Eligible Employee’s last day of employment
in connection with a Termination of Employment on account of his or her Layoff.


2.13           “Participant” means an Eligible Employee who meets the
requirements for benefits under the Plan, as set forth in Section 3 of the Plan.


2.14           “Plan” means the Ruby Tuesday, Inc. Severance Pay Plan.


2.15           “Plan Administrator” means the Company.


2.16           “Successor Employer” means any entity that:


(a)           assumes operations or functions formerly carried out by the
Employer (such as the buyer of a facility or any entity to which an Employer
operation or function has been outsourced);


(b)           is an Affiliate; or


(c)           makes a job offer at the request of the Employer (such as a joint
venture of which the Employer is a member).


2.17           “Termination of Employment’ means a Participant’s “separation
from service” within the meaning of Code Section 409A that also is a complete
cessation of the Participant’s status as a common law employee of the Company
and all Affiliates.


2.18           “WARN Act’ means the Worker Adjustment and Retraining
Notification Act.


Section 3
Participation


3.1           Eligibility.  An Eligible Employee becomes a Participant if he or
she is an Eligible Employee who experiences a Termination of Employment that is
a Layoff, subject to the further conditions in Sections 3.2 through 3.4 and the
additional limitations otherwise set forth in the Plan.


3.2           Condition Precedent.  Notwithstanding the forgoing, benefits under
this Plan shall become payable to a Participant only if the Participant executes
an Agreement for Separation of Employment, in a form acceptable to the Plan
Administrator, that becomes irrevocable no later than sixty (60) days following
the Layoff Date.


3.3           Changed Decisions.  The Employer has the right to cancel a Layoff
or reschedule a Layoff Date at any time before the Layoff Date.  A Participant
will not become eligible for benefits under this Plan if the Layoff Date is
cancelled or if the Participant voluntarily terminates employment before the
Layoff Date specified by the Employer.


 
4

--------------------------------------------------------------------------------

 
 
3.4           Ineligibility for Severance Pay.  Under no circumstances shall
severance benefits be payable under the Plan to any Participant:


(a)           whose employment is terminated for Cause;


(b)           whose employment is terminated during a period in which such
Participant is not actively at work (i.e., has been on leave of absence,
disability or workers’ compensation) for more than twenty-six (26) weeks, except
to the extent otherwise required by law;


(c)           who (other than for reasons listed in Section 2.11(b) herein)
voluntarily quits or retires, regardless of the reason, whether or not such
Participant claims a constructive discharge or whether or not a constructive
discharge is subsequently determined to have occurred;


(d)           who dies;


(e)           who receives an offer of employment by the Participant from a
Successor Employer to commence promptly following his or her Termination of
Employment by the Employer, whether the Participant accepts the position or not;
or


(g)           who is offered continuing employment by the Company or an
Affiliate in another job position, whether the Eligible Employee accepts the
position or not;


3.5           Duration.  A Participant remains a Participant under the Plan
until the earliest of:


(a)           the date the Participant is no longer an Eligible Employee;


(b)           the payment of severance benefits in full following a Layoff Date;
or


(c)           the date the Plan terminates.


Section 4
Severance Benefits


4.1           Cash Severance Benefits.  The amount of severance payable to each
Participant shall be equal to two (2) times the Participant’s annualized base
salary, exclusive of all other items of compensation, regardless of type or form
of payment.


4.2           Payment.  Severance benefits due under Section 4.1 will be paid in
cash, will be subject to applicable federal, state, and local tax and other
payroll withholding, and will be payable in a lump sum no later than the
fifteenth (15th) day of the third month following the Layoff
Date.  Notwithstanding the foregoing, if the Participant is a “specified
employee” within the meaning of Code Section 409A, if and to the extent that the
benefits provided in Section 4.1 cannot be paid at the time contemplated without
violating Section 409A(a)(2)(B)(i), payment
 
 
5

--------------------------------------------------------------------------------

 
 
shall be delayed until six (6) months after termination of employment (or any
earlier date permitted under Treasury Regulations Section 1.409A-1(i) (or any
successor guidance)).  Any payments that are so delayed shall be paid in a lump
sum in cash upon the date the delayed payments can first be made.


4.3           Funding.  All benefits provided under the Plan shall be paid from
the general assets of the Employer.
 
4.4           Withholding.  A Participant shall be responsible for payment of
any federal, Social Security, state and local taxes on severance benefits
provided under the Plan.  The Employer shall deduct from the severance benefits
any federal, Social Security, state or local taxes which are subject to
withholding, as determined by the Employer.
 
4.5           Offsets to Severance Benefits.
 
(a)           Severance benefits determined pursuant to Section 4.1 will be
offset by any amount paid or payable to a Participant (but only to an amount not
less than zero) pursuant to WARN, or any similar state law, in lieu of notice
thereunder.
 
(b)           If, at the time severance benefits are payable hereunder, a
Participant is indebted or obligated to the Company or any Affiliate, then such
severance benefits may, at the discretion of the Plan Administrator, be reduced
by the amount of such indebtedness or obligation to the extent allowable under
applicable federal or state law; provided that an election not to offset shall
not constitute a waiver of a claim for such indebtedness or obligation, in
accordance with applicable law.
 
(c)           Notwithstanding any provision in the Plan to the contrary,
severance benefits shall be reduced by the amount of any other severance
payments made by the Employer as a result of any obligation arising outside of
the Plan .
 
4.6           Integration With Other Payments.  Severance benefits under this
Plan are not intended to duplicate such benefits as workers’ compensation wage
replacement benefits, disability benefits, pay-in-lieu-of-notice, severance pay,
or similar benefits under other benefit plans, severance programs, employment
contracts, or applicable laws, such as WARN.  Should such other benefits be
payable, benefits payable to a Participant under this Plan will be offset or,
alternatively, where otherwise permissible, the Plan Administrator may deem
benefits previously paid under this Plan as having been paid to satisfy such
other benefit obligations.  In either case, the Plan Administrator, in its sole
discretion, will determine how to apply this provision and may override other
provisions in this Plan in doing so.


4.7           Limitations.  All benefits provided pursuant to or on behalf of
any Participant under the Plan shall be made in accordance with the safe harbor
limitations for severance pay plans set forth in Department of Labor Regulations
Section 2510.3-2(b) (which generally provide that payments be completed within
twenty-four (24) months and that the total payments made not exceed the
equivalent of twice a Participant’s annual compensation during the year
immediately preceding the year of termination).  In the event the benefits under
this Plan of any Participant exceed the safe harbor limitation concerning
severance pay amounts, such benefits
 
 
6

--------------------------------------------------------------------------------

 
 
shall be forfeited to the extent of the excess amount.  For purposes of this
Section 4.7, the term “annual compensation” means the total of all compensation,
including wages, salary and any other benefit of monetary value which was paid
as consideration for the Employee’s service during such year, as determined in
accordance with Department of Labor Regulations Section 2510.3-2(b)(2)(i).  If
the benefits provided under the Plan are required to be reduced by this Section
4.7, the Employer shall determine the manner and type of benefits subject to
reduction.


Section 5
Claims for Benefits


5.1           Claims Procedure.  A Participant may file a written claim with the
Plan Administrator if the Participant believes he or she did not receive all
benefits to which he or she is entitled under Section 4.  The written claim must
be filed within sixty (60) days of the Participant’s Termination of
Employment.  In the event that a claim is denied, the Plan Administrator shall
provide to the claimant written notice of the denial within ninety (90) days
after the Plan Administrator receives the claim, unless special circumstances
require an extension of time for processing the claim.  If such an extension of
time is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial 90-day period.  In no event
shall the extension exceed a period of ninety (90) days from the end of such
initial period.  Any extension notice shall indicate the special circumstances
requiring the extension of time, the date by which the Plan Administrator
expects to render the final decision, the standards on which entitlement to
benefits are based, the unresolved issues that prevent a decision on the claim
and the additional information needed to resolve those issues.


5.2           Notice of Denial.  If an Eligible Employee is denied a claim for
benefits under the Plan, the Plan Administrator shall provide to such claimant
written notice of the denial which shall set forth:


(a)           the specific reasons for the denial;


(b)           specific references to the pertinent provisions of the Plan on
which the denial is based;


(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)           an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination under Section 5.7 below.


5.3           Right to Review.  After receiving written notice of the denial of
a claim, a claimant or his or her representative shall be entitled to:


 
7

--------------------------------------------------------------------------------

 
 
(a)           request a full and fair review of the denial of the claim by
written application to the Plan Administrator;


(b)           request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(c)           submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator; and


(d)           a review that takes into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


5.4           Application for Review. If a claimant wishes a review of the
decision denying his or her claim to benefits under the Plan, he or she must
submit the written application to the Plan Administrator within sixty (60) days
after receiving written notice of the denial.


5.5           Hearing.  Upon receiving such written application for review, the
Plan Administrator may schedule a hearing for purposes of reviewing the
claimant’s claim, which hearing shall take place not more than thirty (30) days
from the date on which the Plan Administrator received such written application
for review.


5.6           Notice of Hearing.  At least ten (10) days prior to the scheduled
hearing, the claimant and his or her representative designated in writing by him
or her, if any, shall receive written notice of the date, time, and place of
such scheduled hearing.  The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for the claimant’s convenience, on
another reasonable date or at another reasonable time or place.


5.7           Decision on Review.  No later than sixty (60) days following the
receipt of the written application for review, the Plan Administrator shall
submit its decision on the review in writing to the claimant involved and to his
or her representative, if any, unless the Plan Administrator determines that
special circumstances (such as the need to hold a hearing) require an extension
of time, to a day no later than one hundred twenty (120) days after the date of
receipt of the written application for review.  If the Plan Administrator
determines that the extension of time is required, the Plan Administrator shall
furnish to the claimant written notice of the extension before the expiration of
the initial sixty (60) day period.  The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render its decision on review.  In the case of a
decision adverse to the claimant, the Plan Administrator shall provide to the
claimant written notice of the denial which shall include:


(a)           the specific reasons for the decision;


(b)           specific references to the pertinent provisions of the Plan on
which the decision is based;


 
8

--------------------------------------------------------------------------------

 
 
(c)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and


(d)           an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following the denial of
the claim upon review.


5.8           Filing a Claim.  No claim may be filed with a court regarding a
denial of a claim for benefits under the Plan until the Eligible Employee has
exhausted the administrative review procedures under the Plan as set forth in
this Section 5.  All claims for benefits denied under the Plan must be brought
in a federal court for Knox County, Tennessee, within ninety (90) days after the
Eligible Employee receives his or her decision on review pursuant to Section
5.7.


Section 6
Administration and Financing of the Plan


6.1           Plan Administration. The Plan shall be administered by the Plan
Administrator.  The Plan Administrator shall have all such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the power to construe or interpret the Plan, to determine all
questions of eligibility hereunder, and to perform such other duties as may from
time to time be delegated to it by the Board.  The Plan Administrator may
prescribe such forms and systems and adopt such rules and methods and tables as
it deems advisable.  It may engage such agents, attorneys, accountants,
actuaries, medical advisors, or clerical assistants (none of whom need be
members of the Plan Administrator) as it deems necessary for the effective
exercise of its duties, and may delegate to such agents any power and duties
both ministerial and discretionary, as it may deem necessary and
appropriate.  Any action taken by an agent or representative shall be considered
to be the action of the Plan Administrator, when the agent or representative is
acting within the scope of the authority delegated to it by the Plan
Administrator, and the Plan Administrator shall be responsible for all such
actions.


6.2           Discretionary Authority.  The Plan Administrator shall have the
responsibility and the discretionary authority to construe the terms of the Plan
and shall determine all questions arising in the administration, interpretation
and application of the Plan, including, but not limited to, those concerning
whether an Eligible Employee has met the necessary requirements of Section 3 to
receive benefits under the Plan.  All determinations by the Plan Administrator
shall be conclusive and binding on all Eligible Employees subject to the
provisions of the Plan and subject to applicable law.


6.3           Books and Records.  The records of the Employers shall be
conclusive evidence as to all information contained therein with respect to the
basis for participation in the Plan and for the calculation of severance
benefits.  The Plan Administrator shall keep all individual and group records
relating to Participants and all other records necessary for the proper
operation of the Plan.  Such records shall be made available to the Employers
and to each Participant for examination during normal business hours except that
a Participant shall examine only such
 
 
9

--------------------------------------------------------------------------------

 
 
records as pertain exclusively to the examining Participant and the Plan.  The
Plan Administrator shall prepare and shall file as required by law or regulation
all reports, forms, documents and other items required by ERISA, the Code and
every other relevant statute, each as amended, and all regulations thereunder
and shall retain appropriate records thereof.


6.4           Status of Plan Administrator.  The Plan Administrator shall be the
“administrator” of the Plan as described in ERISA.  The Plan Administrator shall
be a named fiduciary of the Plan.
 
Section 7
Amendment and Termination


The Plan is completely voluntary on the part of the Company and Employers and
neither its existence nor its continuation shall be construed as creating any
contractual right to or obligation for its continued existence.  The Company
reserves the right at any time to modify or terminate the Plan by resolution of
the Board of Directors; provided, however, that in the event the Plan is
terminated or in the event the Plan is amended to reduce benefits, the specific
provisions of the Plan with respect to claims arising prior to the amendment or
termination shall control, and no amendment or termination shall have the effect
of retroactively changing or depriving Participants of rights already accrued
under the Plan.  Any Participant’s right to benefits under the Plan shall accrue
on a Participant’s Layoff Date.  Notwithstanding the foregoing, the Board of
Directors may delegate the authority to amend the Plan to an officer or officers
of the Company.  An amendment or termination of the Plan shall apply to all
Employers then sponsoring the Plan.


Section 8
Miscellaneous Provisions


8.1           No Waiver.  The failure of the Company to enforce at any time any
of the provisions of the Plan shall in no way be construed to be a waiver of
these provisions, nor in any way to affect the validity of the Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.


8.2           Headings.  Article headings are for convenience only and the
language of the Plan itself shall be controlling.


8.3           Assignment and Alienation.  Except as required by law, the
benefits payable under this Plan will not be subject to alienation, transfer,
assignment, garnishment, execution or levy of any kind, and any attempt to cause
any benefits to be so subjected will not be recognized.  In the event of the
death of Participant, any benefits to which the Participant may be entitled
shall be payable to his or her estate.


8.4           Successors.  The Plan shall be binding upon assigns of the
Company.  The Plan may be assigned by the Company to a person or entity which is
an Affiliate or a successor in interest to substantially all of the business
operations of the Company.  The terms “Company” and “Employer” in the event of a
permitted assignment hereunder will include any such assignee and in the event
that the Employer causes the Eligible Employee’s employment to be directly


 
10

--------------------------------------------------------------------------------

 

transferred to the employment of another legal entity or the Employer acquiesces
in such transfer, the Eligible Employee will not be deemed to have had a
Termination of Employment hereunder as a result of such transfer.
 
8.5           Choice of Law.  This Plan is construed under, to the extent not
preempted by Federal law, enforced in accordance with and governed by, the laws
of the State of Georgia, without reference to the principles of conflict of
laws.  If any provision of this Plan is found to be invalid, such provision
shall be deemed modified to comply with applicable law and the remaining terms
and provisions of this Plan will remain in full force and effect.


8.6           Severability.  Should any provisions or portion of the Plan be
deemed or held to be invalid, illegal or unenforceable for any reason, the same
shall not invalidate or otherwise affect any other provisions of the Plan, and
the Plan shall be construed as if the invalid, illegal or unenforceable
provision or portion of the Plan had never been contained herein.


8.7           Overpayments.  If any overpayment is made under the Plan for any
reason, the Employer will have the right to recover the overpayment.  The
Participant shall cooperate fully with the Plan and return any overpayment.


8.8           280G Taxes.  In the event that it is determined that any payment
or benefits provided under the Plan would not be fully deductible to an Employer
by reason of the limitations of Code Section 280G, the amounts of any such
payments or benefits under the Plan will be reduced by the minimum amount
necessary to provide that no payments or benefits provided to the Participant
will fail to be deductible by the Employer by reason of the limitations under
Code Section 280G and no excise tax under Code Section 4999 will be imposed on
such Participant.
      
8.9           No Guarantee of Employment.  Nothing contained in this Plan shall
be construed as a contract of employment between the Company or any Affiliate
and a Participant, or as a right of any Participant to be continued in the
employment of any such entity, or as a limitation of the right of an Employer to
discharge any Participant with or without Cause.  Nor shall anything contained
in this Plan affect the eligibility requirements under any other plans
maintained by the Employer, nor give any person a right to coverage under any
other plan.


8.10           Notice.  Any notice given hereunder is sufficient if given to the
Employee by the Employer, or if mailed to the Employee to the last known address
of the Employee as such address appears on the records of the Employer.


8.11           Service of Process.  The Company shall be the designated
recipient of service of process with respect to legal actions regarding the
Plan.


8.12           No Guarantee of Tax Consequences.  The Employer makes no
commitment or guarantee that any amounts paid to or for the benefit of a
Participant under this Plan will be excludable from the Participant's gross
income for federal, Social Security, or state or local income tax purposes, or
that any other federal, Social Security, or state or local income tax treatment
will apply to or be available to any Participant.  It shall be the obligation of
each
 
 
11

--------------------------------------------------------------------------------

 
 
Participant to determine whether each payment under this Plan is excludable from
the Participant's gross income for federal, Social Security, and state or local
income tax purposes, and to notify the Plan Administrator if the Participant has
reason to believe that any such payment is so excludable.


8.13           Limitation of Liability.  Neither any Employer nor the Plan
Administrator shall be liable for any act or failure to act which is made in
good faith pursuant to the provisions of the Plan, except to the extent required
by applicable law.  It is expressly understood and agreed by each Eligible
Employee who becomes a Participant that, except for its willful misconduct or
gross neglect, neither any Employer nor the Plan Administrator shall be subject
to any legal liability to any Participant, for any cause or reason whatsoever,
in connection with this Plan, and each such Participant hereby releases the
Employer, its officers and agents, and the Plan Administrator, and its agents,
from any and all liability or obligation except as provided in this Section.


8.14           Incompetency.  If the Plan Administrator finds that a Participant
is unable to care for his or her affairs because of illness or accident, then
benefits payable hereunder, unless claim has been made therefor by a duly
appointed guardian, committee, or other legal representative, may be paid in
such manner as the Plan Administrator will determine, and will constitute a
complete discharge of all liability for any payments or benefits to which such
Participant was or would have been otherwise entitled under the Plan.


8.15           Several, and Not Joint, Obligations.  The obligation to pay
benefits to any Participant under this Plan is the sole obligation of the
Employer who has employed the Participant and for whom such Participant has
performed services, and payment of such benefits is not the obligation of any
other Employer or their affiliates.


Section 9
ERISA Information


9.1           Official Name of the Plan.  Ruby Tuesday, Inc. Severance Pay Plan.


9.2           Plan Administrator.  The Plan Administrator keeps records of the
Plan and is responsible for the administration of the Plan.  The Plan
Administrator will also answer any questions a Participant may have about the
Plan.


9.3           Type of Plan.  Employee Welfare Severance Benefit Plan.


9.4           End of Plan Year.  December 31.


9.5           Type of Administration.  Employer Administration.

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of the 5th
day of January, 2011.




RUBY TUESDAY, INC.




By: /s/ Samuel E. Beall, III
Samuel E. Beall, III
Chairman, Chief Executive Officer and President


[CORPORATE SEAL]




ATTEST:
 
/s/ Scarlett May
Secretary

 
13

--------------------------------------------------------------------------------

 

AGREEMENT FOR SEPARATION OF EMPLOYMENT




This Agreement for Separation of Employment (herein the “Agreement”) is made by
and between _________________ (herein “Employee”), of ______________________
(address) and Ruby Tuesday, Inc. (“RTI” and/or the “Company”), a Georgia
corporation.  All capitalized terms contained in this Agreement and not
otherwise defined shall have the meanings ascribed to them in the Ruby Tuesday,
Inc. Severance Pay Plan, as may be amended and restated from time to time
(herein the “Severance Plan”).


1. This Agreement stipulates the terms of Employee’s Layoff (as defined in the
Severance Plan).


2. [IF EMPLOYEE IS 40 OR OLDER] In order to cover the requirements of the Age
Discrimination in Employment Act, Employee has twenty-one (21) days from the
date of Employee’s receipt of this Agreement in which to consider the
Agreement.  Employee has the election to accept or reject this offer within the
twenty-one (21) day period.  It is recommended that Employee consult with an
attorney about the Company's offer and Employee’s rights before signing it.
Employee understands he/she will not, however, waive or give up any rights or
claims he/she may have against the Company that may arise after the date that
Employee accepts the Company's offer by signing this Agreement.  If Employee
signs this Agreement, Employee specifically and unequivocally agrees to every
term in the Waiver of Rights attached hereto as Exhibit A and incorporated
herein.  If Employee signs this Agreement, he/she will have seven (7) days
following the signing of the Agreement and the return of the signed Agreement to
change his/her mind and revoke the Agreement.  To revoke the Agreement, Employee
must ensure that written notice is delivered to _________________, [TITLE], Ruby
Tuesday, Inc., 150 West Church Avenue, Maryville, Tennessee  37801 by the end of
the day on the seventh calendar day after Employee signs this Agreement.  If
Employee does not revoke this Agreement within seven (7) days of signing, this
Agreement will become final and binding on the day following such seven (7) day
period.  If Employee signs the Agreement and does not revoke it during the seven
(7) day revocation period, it shall become effective as of the last date of
Employee’s employment [INSERT DATE] due to the Layoff (alternatively, the
“Layoff Date” or “Effective Date”).  Whether or not Employee signs this
Agreement, Employee is no longer an employee of the Company as of the Layoff
Date.


2.  [IF EMPLOYEE IS UNDER 40] Employee has seven (7) days from the date of
Employee’s receipt of this Agreement in which to consider the
Agreement.  Employee has the election to accept or reject this offer within the
seven (7) day period. If Employee signs this Agreement, Employee specifically
and unequivocally agrees to every term in the Waiver of Rights attached hereto
as Exhibit A and incorporated herein.  If Employee signs the Agreement, it shall
become effective as of the last date of Employee’s employment [INSERT DATE] due
to the Layoff (alternatively, the “Layoff Date” or “Effective Date”). Whether or
not Employee signs this Agreement, Employee is no longer an employee of the
Company as of the Layoff Date.
 
3.  Pursuant to the Severance Plan and in consideration of the releases,
waivers, representations and obligations contained herein, Employee shall
receive a sum of _____________ ($_______), which represents two (2) times
Employee’s annualized base salary, exclusive of bonus and all
 
 
14

--------------------------------------------------------------------------------

 
 
other items of compensation.  The timing and applicable withholdings and
deductions regarding such payment shall be dictated by Section 4.2 of the
Severance Plan.  Aside from the compensation set forth in this Section 3,
Employee will not receive any additional compensation, including but not limited
to, bonuses, auto allowance, or compensatory time off.


4.  The Company will provide Employee with information covering his/her health
insurance entitlements under COBRA and other employee benefits upon the Layoff
Date.  Such benefits will be provided pursuant to the terms and conditions of
the policies and, to the extent applicable, governing plan documents applicable
to the benefits in question.  Subject to any conflicting terms of the governing
plan documents, the treatment applicable under certain benefit plans is
described below:


 
(a)
Salary Deferral Plan / Deferred Compensation Plan.  If Employee participated in
the Ruby Tuesday, Inc. Salary Deferral 401(k) Plan or the Deferred Compensation
Plan, Employee may receive monies in accordance with the terms of those plans,
but Employee will not be allowed to make any contributions or receive Company
matching contributions under these plans with respect to any compensation
otherwise payable to Employee following the Layoff Date.



 
(b)
Credit Union.  If Employee is currently a member of the Morrison Employees'
Federal Credit Union, he/she may continue to participate in that program,
subject only to observing the rules and qualifications governing participation.



 
(c)
Options / Restricted Stock.  Exhibit B to this Agreement contains a complete
list of Employee’s Company-granted stock options and/or restricted
stock.   Employee is not eligible for any grants of restricted stock or options
to acquire Company stock following the Layoff Date.  Employee’s rights under the
Company-granted restricted stock and/or stock options that he/she currently
holds are controlled by the terms of the applicable written restricted stock
and/or stock option award or agreement.



5.  Aside from the amounts to which Employee is entitled under the terms of the
Agreement, Employee acknowledges that he/she has received any and all
compensation and remuneration of any kind and character, including, but not
limited to, salary (other than salary accrued through the Layoff Date), bonuses,
commissions, vacation, restricted stock, stock options, and severance pay, which
he/she may be entitled to receive from the Company at any time now or in the
future.  It is understood that the Company's offer is in lieu of any other
severance or separation pay.


6.  This Agreement shall in no way be construed as an admission by the Company
that it has acted wrongfully with respect to Employee or any other person or
that Employee has any rights whatsoever against the Company or any other
party.  The Company specifically disclaims any liability to or wrongful acts
against Employee or any other person on the part of itself, its employees or its
agents.


7.  Employee represents and warrants that Employee has not filed, nor assigned
to others the right to file, nor are there currently pending, any complaints,
charges, claims, grievances, or
 
 
15

--------------------------------------------------------------------------------

 
 
lawsuits against the Company with any administrative, state, federal, or
governmental entity or agency or with any court.  Nothing herein is intended to
or shall preclude Employee from filing a complaint and/or charge with any
appropriate federal, state, or local government agency or cooperating with said
agency in its investigation.  Employee, however, shall not be entitled to
receive any relief or recovery in connection with any complaint or charge
brought against the Company, without regard as to who brought said complaint or
charge.


6.  Employee agrees to return any and all Company property currently in his/her
possession to a Company representative as soon as practicable, including all
electronic property that Employee received from the Company and/or that Employee
used in the course of his/her employment with the Company and that are the
property of the Company.  If Employee fails to return any such property, its
value will be deducted from any payments Employee is scheduled to receive under
this Agreement and the Severance Plan.  Employee acknowledges and agrees that
Employee will not delete, destroy or erase any data stored on or associated with
such property, including but not limited to data stored on computers, phones, or
other electronic devices.


9.  Employee acknowledges that he/she has access to Trade Secrets (as defined
under the Uniform Trade Secrets Act or other applicable law), which are the sole
and exclusive property of RTI.  Employee agrees that for the maximum period of
time following the Layoff Date allowable under applicable law Employee shall not
reproduce, use, distribute or disclose any Trade Secrets to any other person
including without limitation, any competitors or potential competitors of RTI.


10.  As an employee of RTI, Employee has access to Confidential Information (as
defined herein).  Employee agrees to maintain the confidentiality of all
Confidential Information for a period of three (3) years following the Effective
Date.  For purposes of this Section, the term “Confidential Information” means
data and information relating to the business of RTI which does not rise to the
level of a Trade Secret and which is or has been disclosed to Employee or of
which Employee has become aware as a consequence of or through Employee’s
employment relationship with RTI (or such subsidiary or affiliate) and which has
value to RTI (or such subsidiary or affiliate) and is not generally known to its
competitors including, without limitation, financial information, processes,
manuals, technology, business strategies, tactics and future restaurant opening
schedules.  Confidential Information shall not include (a) any data or
information that (i) has been voluntarily disclosed to the public by RTI (except
where such public disclosure was effected by Employee without authorization),
(ii) has been independently developed and disclosed by others or (iii) otherwise
enters the public domain through lawful means, or (b) Employee’s skills or
experience developed in connection with performance of job functions.


11.  For a period of one (1) year from the Effective Date, Employee shall not
perform any services of any type for the following competitors: Applebee’s,
Chili’s, T.G.I. Friday’s, O’Charley’s, Red Robin Gourmet Burgers, Olive Garden
or Outback Steak House unless Employee obtains the Company's prior written
consent. Employee and Company agree that the covenant is reasonable and
necessary to protect the business, interests and properties of the Company and
that the damages which Company will suffer in the event of Employee’s breach of
the foregoing covenant are impossible to quantify and determine.  Therefore, the
parties agree that in the event of each such breach, Company shall have all
rights and remedies available to it
 
 
16

--------------------------------------------------------------------------------

 
 
by law or in equity, including by way of example and not of limitation, a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of this Section 11 and to any other remedies,
including a forfeiture of, or right to recoup from Employee, the value of the
payment made or payable pursuant to Section 3 herein.  The Employee acknowledges
that all remedies available to the Company shall be cumulative.


12.  Employee shall not disparage RTI or communicate any false or adverse
information about RTI, the terms of this Agreement, or any matter relating to
RTI’s restaurants or food products provided by RTI.


13.  Employee agrees that he/she will fully cooperate with the Company and make
himself/herself available to assist the Company in transitioning any duties or
responsibilities to other employees or vendors, if necessary.  Employee further
agrees that he/she will fully cooperate and consult with the Company, answer
questions for the Company, and provide information as needed by the Company from
time to time on a reasonable basis, including but not limited to cooperation in
connection with litigation, audits, investigations, claims, or personnel matters
that arise or have arisen over actions or matters that occurred or failed to
occur during Employee’s employment with the Company.  Employee agrees to assist
the Company as a witness or during any audit, investigation, or litigation
(including depositions, affidavits and trial) if requested by the
Company.  Employee agrees to meet at reasonable times and places with the
Company’s representatives, agents or attorneys for purposes of preparing for
such activities.  To the extent practicable and within the control of the
Company, the Company will use reasonable efforts to schedule the timing of
Employee’s participation in any such activities in a reasonable manner to take
into account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the Company pre-approves and that
Employee incurs for travel required by the Company with respect to those
activities.


14.  Employee acknowledges and agrees and understands that the consideration
described in Section 3 is not required by the Company’s policies and procedures
and that the consideration in Section 3 exceeds any and all pay and benefits to
which Employee already may have been entitled by contract or law and constitutes
good, valuable and sufficient consideration for Employee’s covenants and
agreements contained in this Agreement.  Except as contemplated by Section 5
above, Employee acknowledges, understands and agrees that Employee has been paid
in full for all hours that Employee has worked for the Company and that Employee
has been paid any and all compensation or bonuses which have been earned by
Employee through the date of execution of this Agreement.  Employee
acknowledges, understands and agrees that Employee has been notified of
Employee’s rights under the Family and Medical Leave Act (FMLA) and state leave
laws.  Employee further acknowledges, understands and agrees that Employee has
not been denied any leave requested under the FMLA or applicable state leave
laws and that, to the extent applicable, Employee has been returned to
Employee’s job, or an equivalent position, following any FMLA or state leave
taken pursuant to the FMLA or state laws.  Employee acknowledges, understands
and agrees that it is Employee’s obligation to make a timely report, in
accordance with the Company’s policy and procedures, of any work related injury
or illness.  Employee further acknowledges, understands and agrees that Employee
has reported to the Company’s management personnel any work related injury or
illness that occurred up to and including Employee’s last day of
employment.  Employee acknowledges, understands, and
 
17

--------------------------------------------------------------------------------

 
 
agrees that Employee has no knowledge of any actions or inactions by any of the
Releasees or by Employee that Employee believes could possibly constitute a
basis for a claimed violation of any federal, state, or local law, any common
law or any rule promulgated by an administrative body.


15.  There are no other promises, agreements, or understandings between you and
the Company, and it is the intent of this Agreement that it embodies any and all
promises, agreements, and understandings between Employee and the Company.  No
changes or modifications may be made in the terms stated in this Agreement
unless made in writing and signed by Employee or his/her authorized
representative and an authorized representative of the Company.  This Agreement
will inure to the benefit of, and will be binding on both parties, and their
personal representatives, heirs, successors, and assigns.


16.  Employee acknowledges, understands and agrees that Employee will not
hereafter disclose any information concerning this Agreement to anyone other
than Employee’s immediate family, accountants, attorneys and other professional
representatives who will be informed of and bound by this confidentiality clause


17.  It is understood and agreed that if any provision or part of this Agreement
is found to be unenforceable, illegal, or inoperable, such provision or part
shall be severed, and all remaining provisions and parts of this Agreement shall
remain fully valid and enforceable.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
noted below.




Witness                                                                RUBY
TUESDAY, INC.




__________________________                                   ____________________________________
By:                                                                








Witness                                                                EMPLOYEE




__________________________                                   ____________________________________
(name)  ___________________________







 
19

--------------------------------------------------------------------------------

 



EXHIBIT A
WAIVER OF RIGHTS




I, [INSERT NAME], knowingly and voluntarily, agree to waive, settle, release and
discharge Ruby Tuesday, Inc., its subsidiaries and affiliates and their
successors and assigns, and the officers, directors, employees and agents of
each of them (collectively the "Releasees") from any and all claims, demands,
damages, actions or causes of action, including any claims for attorneys' fees
which I have against the Releasees arising out of or relating to my employment
with the Company or the termination or other change of status of my employment
with the Company under the terms of the Agreement executed by myself and
containing an Effective Date of [INSERT DATE] (the “Separation Agreement”).  I
understand this waiver includes any and all claims relating to my employment
with the Company or termination of my employment with the Company as may be made
under the (1) Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991; (2) the Americans with Disabilities Act, as amended; (3) 42
U.S.C. § 1981; (4) the Age Discrimination in Employment Act (29 U.S.C. §§
621-624); (5) 29 U.S.C. § 206(d)(1); (6) Executive Order 11246; (7) Executive
Order 11141; (8) Section 503 of the Rehabilitation Act of 1973; (9) Employee
Retirement Income Security Act (ERISA); (10) the Occupational Safety and Health
Act; (11) the Worker Adjustment and Retraining Notification (WARN) Act;
(12)  the Family and Medical Leave Act; (13) the Ledbetter Fair Pay Act; (14)
Fair Labor Standards Act, and (15) other federal, state and local discrimination
laws, including those of the State of Tennessee.


I further acknowledge that I am releasing, in addition to all other claims, any
and all claims based on any tort, whistle-blower, personal injury, defamation,
invasion of privacy or wrongful discharge theory; retaliatory discharge theory;
any and all claims based on any oral, written or implied contract or on any
contractual theory (including any offer letter or employment agreement); any
claims based on a severance pay plan; and all claims based on any other federal,
state or local Constitution, regulation, law (statutory or common), or other
legal theory, as well as any and all claims for punitive, compensatory, and/or
other damages, back pay, front pay, fringe benefits and attorneys’ fees, costs
or expenses.


I acknowledge and understand that I waive my right to file suit for any claim I
may have or assert against the Releasees including, but not limited to, those
which may arise under the laws and the statutes named in the paragraph above.  I
further waive my right to claim or receive damages as a result of any charge of
discrimination, which may be filed by me or anyone acting on my
behalf.  However, nothing in this Waiver shall be construed as preventing me
from bringing any action to enforce the terms of the Separation Agreement or
from pursuing any claims for unemployment or workers’ compensation or claims
that cannot be released by private agreement.

 
20

--------------------------------------------------------------------------------

 

EXHIBIT B
STOCK OPTIONS / RESTRICTED STOCK


 

 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
 